DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Obligation Under 37 CFR 1.56 – Joint Inventors
  	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Response to Amendment
 	Applicant’s amendment filed on June 8, 2022 has been entered.  Claims 1, 7, 9, 11 and 17 have been amended.  New claims 19 and 20 have been added.  No claims have been canceled.  Thus, claims 1-20 are still pending in this application, with claims 1 and 11 being independent.  Claims 1-20 are allowed. 
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
 	Applicant’s detailed REMARKS further clarify and explain the original specification in view of the amended claims so as to clearly distinguish the amended claims over the prior art of record.   Applicant’s REMARKS are deemed persuasive, and Examiner agrees with Applicant's assertion that the prior art of record, individually or in combination, when considered in combination with all of the other limitations of the claim(s) as a whole, fails to teach, or render obvious, the following recited limitation(s) in the amended independent claim(s):
 “the plurality of connectors being configured to track the mapping device and generate a routing graph for routing the mapping device through the building structure;” and
“receiving user generated inputs from the mapping device including a validation of at least one of: the added connector or a structural feature in the building model.”
Contact Information
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675